WHITWORTH, LEWIS, B., Associate Judge.
Plaintiffs appeal from an order of the trial court dismissing plaintiffs’ amended complaint and dissolving a lis pendens, and from an order clarifying the prior order in part, denying rehearing, and denying leave to amend the amended complaint.
The trial court’s order is affirmed in all respects except so much of the order that denies the plaintiffs leave to amend and that portion that dissolves the lis pendens.
Leave to amend should be freely granted under the provisions of Rule 1.190(a) and *557(e), Florida Rules of Civil Procedure, particularly since the order was entered on June 16, 1978, on a matter whose events had occurred in December, 1977.
REVERSED and REMANDED for further proceedings in accordance with this opinion.
DAUKSCH and MOORE, JJ., concur.